Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
1.	This is in response to application filed on 3/31/2020 in which claims 1-20 are presented for examination.

Information Disclosure Statement
2.	 The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


         Claims 1, 9-10 and 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sedlacek et al., (US 2021/0194634), (hereinafter, Sedlacek) in view of Griot et al., (US 2011/0130157), (hereinafter, Griot). 

Regarding claims 1, 10 and 16, Sedlacek discloses a method/UE/network entity, comprising:
 receiving a 5G Session Management (5GSM) message by a device in a mobile communication network, wherein the 5GSM message is associated with a Protocol Data Unit (PDU) session and comprises a Procedure Transaction Identity (PTI) value 
(= wireless device receives status message; status message comprises transport message; and transport message such 5GSM includes PDU session ID and PTI, see [0110-111]); and
transmitting a 5GSM STATUS message comprising a 5GSM cause or ignoring the 5GSM message in response to a determined PTI error occurred with the PTI value (= portion of the status message transmitted by the AMF comprises the SM message of non-delivery of the SM message to SMF and cause of the failure to deliver, see [0111]). 
Sedlacek explicitly fails to disclose the claimed limitations of:
 “determining whether a PTI error has occurred with the PTI value”.
However, Groit, which is an analogous art equivalently discloses the claimed limitations of:
 “determining whether a PTI error has occurred with the PTI value” (= access terminal may not recognize the PTI in the ESM request; and sending rejection message with a cause of PTI mismatch to the network, see [0032]).


Regarding claims 9 and 15, Sedlacek discloses a method/UE, comprising:
 receiving a 5G Session Management (5GSM) STATUS message by a device in a mobile communication network (= wireless device receives status message; status message comprises transport message; and transport message such 5GSM includes PDU session ID and PTI, see [0110-111]). 
Sedlacek explicitly fails to disclose the claimed limitations of:
 “wherein the 5GSM STATUS message comprises a PTI value and a 5GSM cause comprising cause #47 indicating a PTI mismatch; and aborting any ongoing 5GSM procedure related to the PTI value and stopping any related timer in response to the 5GSM cause comprising cause #47 indicating a PTI mismatch”.
However, Groit, which is an analogous art equivalently discloses the claimed limitations of:
 “wherein the 5GSM STATUS message comprises a PTI value and a 5GSM cause comprising cause #47 indicating a PTI mismatch (= access terminal may not recognize the PTI in the ESM request; and sending rejection message with a cause of PTI mismatch to the network, see [0032]); and
aborting any ongoing 5GSM procedure related to the PTI value and stopping any related timer in response to the 5GSM cause comprising cause #47 indicating a PTI ” (= transaction manager may stop a timer, see [0074]); access terminal may not recognize the PTI in the ESM request; and sending rejection message with a cause of PTI mismatch to the network, see [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Griot with Sedlacek for the benefit of achieving a communication system that includes transaction manager for managing the generation and the use of transaction identifiers. 

Allowable Subject Matter
4.	Claims 2-8, 11-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

                                               CONCLUSION 
5.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See below and attached form PTO-892 for cited reference and the prior art made of record.
       Baek et al., (US 2018/0295556) teaches method for supporting lawful interception of remote prose UE in network.
 6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.